Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I in the reply filed on 01 March 2021 is acknowledged.  The traversal is on the grounds that it would not be a serious burden to examine all the groups together.  This is not found persuasive because each group has two-way patentable distinction and a search burden.
Group I requires at least a text search for rabbets.
Group II requires at least a text search for wire diameter and zirconium oxide.
Group III requires at least a text search for wire speed/velocity.
Group IV requires at least a text search for wire tension.
Group V requires at least a text search for workpiece speed/velocity.
Group VI requires at least a text search for a suction hold.
Furthermore, if rejoined, art found for one group would likely not be applicable for other groups, thus leading to divergent rejections and divergent associated examination processes.
The requirement is still deemed proper and is therefore made FINAL.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims;  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 1 is objected to because of the following informalities:  On line 13 of claim 1, “plate plate” is redundant.  Appropriate correction is required.

Claims 1-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 2 of claim 1 is the phrase “porous construction material”.  Readers would likely disagree about what constitutes “construction” material.  A house builder might deem a certain material to not be “construction” material, but an electrician or artist might think it is “construction” material, because they can make something out of it.  Examiner suggests to simply delete the word “construction”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (6,386,083) in view of Johnson (6,655,248).  
Hwang shows a method with most of the recited limitations, including;
supplying a starting mat, panel or plate of mineral wool or porous construction material (it is foam, and things can be constructed from foam), the starting mat, panel or plate having a front edge (front edge best seen in figure 11), 
cutting the starting mat, panel or plate into two in its thickness (see figure 11) by means of a wire (90’), by moving the mat, panel or plate in a direction (X) using 
Hwang is missing the step of cutting the rear edge by moving the wire in at least a direction (Z) perpendicular both to the direction (X) of travel of the mat, panel or plate and to the direction (Y) in which the wire passes.  Examiner notes that Hwang is capable of doing this, Hwang just doesn’t suggest doing it.
In figure 10, Johnson teaches that the same wire that cuts in the direction of workpiece motion, can also be moved transversely (by 66) to cut an end face of the work product.
It would have been obvious to one of ordinary skill to have added the step of transverse cutting (with the same wire), as taught by Johnson, in order to be able to form more than two products from an elongate precursor mat.
After this transverse cutting step, Johnson can continue splitting as he was before, with repeated transverse cuts as necessary, depending on how long it is desired for the product to be, thus resulting 4 or 6 or 8 etc. mats.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (6,386,083) in view of Johnson (6,655,248), a set forth above, and further in view of Matteucci (2012/0152071), Brygier, III (10,647,498), Ochs (2,264,546) and Tobler (6,302,007).
Prior to establishing the rejecting, Examiner would like to set forth three facts;

Fact B – Examiner takes Official Notice that it is known for mineral wool and porous construction material to be rabbeted, so that they interface with adjacent pieces in an overlapping fashion.  One example of this is Brygier III, who has foam pieces (3) that are rabbeted.  A second example is Ochs, who has mineral wool pieces (line 46, column 2) that are rabbeted (figure 2 or 4 or 6 or 7).  A third example is the children’s play mats (porous) and floor tiles (admittedly non-porous) Examiner has used (prior to 2016), that were rabbeted on all four edges, for forming an interlocking grid of dozens of mats or tiles. Additional references can be provided if challenged.
Fact C – Examiner takes Official Notice that it is well known to rotate a workpiece and made a second cut with the same tool, with that second cut being perpendicular to a first cut. An example is Tobler, who rotates his workpiece (6 or 7) relative to a cutter (3) in order to make perpendicular cuts.  Additional references can be provided if challenged.
In regard to claim 2, Hwang, as modified above, shows all the recited limitations except for the rabbeting of the edges.
It would have been obvious to one of ordinary skill to have added a rabbeting step to Hwang’s method, as it is known to be desirous for mineral wool and porous construction material to be rabbeted as per Fact B.  The implementation is made obvious by fact A, with the cutting wire and the workpiece moving relative to each other in all three dimensions.

As for claim 11, note Matteuchi teaches at least two embodiments (figures 8a, 8c) where the rabbeting is curved or slanted, thus necessitating the mat and cutting wire relatively moving in two dimensions simultaneously.  Accordingly, it would have been obvious to further modify Hwang’s method by employing curved or slanted rabbeting, since Matteuchi shows this to be an equivalent form of rabbeting.

Made of record but not relied on are numerous patent documents showing pertinent wire cutting tools, workpiece rotators or rabbeted products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724